Citation Nr: 1313534	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  07-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to an initial rating in excess of 10 percent for sinusitis. 

3.  Entitlement to an effective date earlier than October 18, 2011 for the grant of a 40 percent rating for recurrent back pain, lumbar degenerative disc disease.  

4.  Entitlement to an effective date earlier than December 27, 2011 for the grant of a 60 percent rating for duodenal ulcer, GERD, helicobacter pylori.  

5.  Entitlement to an initial compensable rating for reactive airway disease.  

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1998. 

This appeal initially came to the Board of Veterans' Appeals (Board) from rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA). 

The Board notes that additional evidence was submitted by the Veteran since the last supplement statement of the case.  The Veteran, however, waived RO consideration of the evidence in the first instance at that time.  

This case was remanded for further development in June 2011.  At that time, the issues of entitlement to service connection for a low back disability and gastrointestinal disability, to include peptic and duodenal ulcer, were remanded.  The Board notes, however, that service connection for duodenal ulcer and recurrent back pain were granted in a September 2012 rating decision.  As the benefits sought on appeal were granted, these issues are no longer before the Board.  

The issues of entitlement to service connection for a cervical spine disability, entitlement to an effective date earlier than October 18, 2011 for the grant of a 40 percent rating for recurrent back pain, lumbar degenerative disc disease, entitlement to an effective date earlier than December 27, 2011 for the grant of a 60 percent rating for duodenal ulcer, GERD, helicobacter pylori, entitlement to an initial compensable rating for reactive airway disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sinusitis has not been manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; chronic osteomyelitis, or polyps. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6511. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2004 and December 2006, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the September 2012 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Veteran appeals the assignment of a 10 percent rating for sinusitis.  His disability is rated under Diagnostic Code 6511.  Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

In December 2004, nasal discharge was seen and there was tenderness of the frontal sinuses bilaterally.  The nasal cavity had abnormalities congested.  An assessment was given of sinusitis acute.  The nose was shown to be normal in February 2005.  

In the January 2006 VA examination, the Veteran reported problems with his sinuses since 1979.  Examination revealed the external nose and vestibule was  normal.  The septum was midline.  The turbinates, meati, internal nasal mucosa and floor of the nose were all normal.  The VA examiner stated that the appearance of the ethmoid cells did not have the appearance of an acute problem; however, the maxillary sinus which showed an acute air fluid level represented the possibility of an acute problem in that area.  The Veteran had incapacitating episodes but of uncertain number and/or time since the onset of his problem according to the examiner.  The VA examiner found that the Veteran had chronic incapacitating episodes characterized by headaches and purulent discharge and crusting which was virtually continual.  X ray findings showed that there was partial opacification of the ethmoid air cells and there was mucoperiosteal thickening in the maxillary sinuses more pronounced on the left side with a fluid level in the left maxillary sinus suggestive of sinusitis.  

Dr. McKee stated in July 2006 that the Veteran experienced chronic sinusitis treated with three or more courses of antibiotics per year.  He stated that the Veteran had a CAT scan of the paranasal sinuses demonstrating a mild degree of mucosal thickening, consistent with chronic sinusitis.  

In June 2007, nasal discharge was not seen but there was tenderness of the sinuses.  

Dr. McKee expressed in October 2011 that the Veteran experienced chronic sinusitis treated with three or more courses of antibiotics per year, and that a CT scan of the paranasal sinuses demonstrated a mild degree of mucosal thickening, consistent with chronic sinusitis.  Dr. McKee stated that the Veteran was placed on bedrest on three occasions within a 90 day period.  Reference was made to attached medical excuses.  These appear to excuse the Veteran from days of missed employment of 2 or 3 days duration at a time.  Sinusitis is not listed as the specific cause, nor is bed rest prescribed in these records.

In the November 2011 VA examination, the Veteran reported continued headaches.  It was noted that CT scan on that day was completely clear in all of the sinus areas and the nose was clear.  Examination of the external nose and vestibule were normal.  The septum was midline.  The turbinates, meati, internal nasal mucosa and floor of the nose were all normal.  An impression was given of headaches of uncertain etiology but clearly not sinus in etiology and no current evidence of acute or chronic nose or sinus disease.  

In July 2010, the Veteran was examined for continued frontal pain and headaches.  An impression was given of minimal and ethmoid and left maxillary sinuses disease.  

The evidence summarized above does not support an evaluation higher than the currently assigned 10 percent level for the Veteran's sinusitis.  38 C.F.R. § 4.7.  In this regard, at most, it is shown that the Veteran was placed on bedrest rest on three occasions for a couple of days, and that he experienced chronic sinusitis treated with three or more courses of antibiotics per year.  While the Board acknowledges that the Veteran was reportedly placed on bed rest by his physician on three occasions and that he is treated with three or more courses of antibiotics per year, prolonged (lasting four to six weeks) antibiotic treatment is not shown by the record.  The Board also notes that while the Veteran reports continued headaches, the VA examiner found that his headaches were not sinus related but were of unknown etiology.  The lay and medical evidence is devoid of showing of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  As such the confirmed findings more nearly approximate the lower rating.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of headaches and sinus tenderness.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more.  Accordingly, the claim is denied.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and other codes provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 


ORDER

An initial rating in excess of 10 percent for sinusitis is denied.  


REMAND

The Board finds that further development is necessary for the remaining claims.  In this regard, the Veteran appeals the denial of service connection for a cervical spine disability.  When this issue was before the Board in June 2011, it was determined that a VA examination was needed.  Specifically, the VA examiner was asked to provide an opinion as to whether the Veteran's cervical spine disability is at least as likely as not (i.e. a 50% chance or greater) related to his military service or to any service-connected disability.  The Veteran was afforded a VA examination in October 2011.  While the examiner provided an opinion regarding direct service connection, he did not provide an opinion as to whether the cervical spine disability is related to a service connected disability as requested.  

The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA examiner has not completely complied with the remand directives of June 2011.  As such, the examiner is requested to comply with the Board's remand directives, as stated below.  It was noted that there was a note from a military facility, suggesting that there was a relationship to service connected disorders, specifically by way of aggravation.  It is also noted that there are now additional service connected disorders that have to be considered as a possible cause of cervical spinal pathology.

Furthermore, in a June 2011 Board decision, the Veteran was granted service connection for reactive airway disease.  He was issued a rating decision in September 2011 which granted service connection and assigned a rating.  As the benefits sought on appeal were granted, this issue is no longer before the Board.  In July 2012, however, the Veteran submitted a notice of disagreement (NOD) with regard to the noncompensable evaluation assigned.  

The Board also notes that in a September 2012 rating decision, service connection for duodenal ulcer and recurrent back pain was granted.  As the benefits sought on appeal were granted, these issues are no longer before the Board.  In October 2012, however, the Veteran expressed disagreement with the effective dates assigned.  

The Veteran has not been issued a statement of the case (SOC) and given an opportunity to perfect an appeal of the issues by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  As such, a remand is warranted so that the Veteran can be issued a SOC and be afforded the opportunity to perfect an appeal to the issues addressed above.  

Also, the law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, opinions by private examiners, particularly C. Hughes, have been submitted asserting that the Veteran's multiple service connected disabilities to include sinusitis have impacted his ability to maintain his employment status.  Dr. Hamilton opined in December 2012 that it is more likely than not that the Veteran's is unable to resume any type of gainful employment due to physical impairments.  

The Board finds that a TDIU claim is considered to have been raised by the record.  Additionally, as noted there are some newly service connected disorders which need evaluation with this issue.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the examiner who conducted the October 2011 VA examination, if available, and request that he provide an addendum to his examination report.  Upon review of the entire claims file to include the November 2006 opinion of the nurse practitioner, the examiner must state whether the Veteran's cervical spine disability was caused and/or aggravated (permanently made worse) by any service connected disability.  The examiner must provide a rationale for all opinions rendered.  Again, it is noted that there are some additional disabilities which have been service connected.

If the examiner who conducted the October 2011 examination is no longer available, another examiner should be consulted.  If the October 2011 examiner or another examiner deems another examination is necessary, schedule the Veteran for a VA examination.  The examiner should provide opinions as to whether any current cervical spine disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, or was caused and/or aggravated by a service-connected disability.  The examiner must provide a rationale for all opinions rendered.

2. A SOC should be issued for the claims of entitlement to an effective date earlier than October 18, 2011 for the grant of a 40 percent rating for recurrent back pain, lumbar degenerative disc disease; entitlement to an effective date earlier than December 27, 2011 for the grant of a 60 percent rating for duodenal ulcer, GERD, helicobacter pylori; and entitlement to an initial compensable rating for reactive airway disease.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issues.  

3. The RO must ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for TDIU, to include, if deemed necessary, obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  Thereafter, the RO should adjudicate the claim for a TDIU to include consideration of the private opinions of record.  If the benefit is not granted to appellant's satisfaction, it should be returned to the Board following appropriate action.  No opinion as to the outcome is intimated by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


